—Order, Supreme Court, Bronx County (Howard Silver, J.), entered on or about September 26, 1995, which, insofar as appealed from, upon granting renewal, adhered to the original determination granting defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The affidavit of plaintiff’s friend, submitted for the first time on the motion to renew and without explanation for its initial omission, was insufficient to raise an issue of fact as to whether defendants had constructive notice of the condition (see, Cipolla v Supermarkets Gen. Corp., 215 AD2d 346), especially in light of plaintiff’s own deposition testimony that she did not see any such condition when she ascended the same stairs subsequent to the witness’s alleged observations (see, Trujillo v Riverbay Corp., 153 AD2d 793, 795). Nor did plaintiff’s submissions give rise to a material issue of fact regarding her inadequate lighting claim. Concur—Sullivan, J. P., Ellerin, Rubin and Mazzarelli, JJ.